Detailed Action
This office action is in response to the amendments of application No. 15/734,178 filed on 12/01/2020.
Status of Claims
Claims 1, 3-11, 14, and 16-17 are allowed.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER AMENDMENTS 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Will Howison on 08/26/2022.
Amended claims: 
Please see the document label Examiner Amendments attached to the appendix. 



Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or reasonably suggest the detection of interference feature, specifically, “obtaining, by a user equipment (UE), a default timing advance (TA), a random access channel (RACH) resource, and a RACH configuration list;
selecting, by the UE, the default TA and the RACH resource;
applying, by the UE, the selected default TA to the random access procedure; and
performing, by the UE, the random access procedure based on the selected RACH resource and the selected default TA,
wherein selecting, by the UE, the default TA and the RACH resource comprises:
determining, by the UE, whether a height of the UE and beam information are available, in response to determining that the height of the UE and the beam information are available:
receiving, by the UE, information corresponding to the default TA, beam information, variable height ranges of the UE, at least one RACH resource pool associated with a combination of the variable height ranges of the UE and the beam information, at least one a cyclic prefix (CP) length associated with a RACH preamble, at least one guard time (GT) length associated with the RACH preamble, RACH preamble resources from a base station through a message, and
configuring, by the UE, the at least one CP length associated with the RACH preamble and the at least one GT length associated with the RACH preamble based on the default TA and the combination of the variable height ranges of the UE and the beam information, and
selecting, by the UE, the default TA and the RACH resource based on the determination” as recited in independent claims 1 and 14.
The prior arts of record pertinent to applicant’s disclosure, comprising:
Bai et al. (Publication No.  US 2019/0141754), the prior art disclosure relates to configuration of a random access channel (RACH) in a wireless communication network; see ¶ 0002. In particular, a process for RACH configuration; see figure 14 & ¶ 0144. The process start by receiving a signal including a timing advance value, location and/or link distance; see ¶ 0145. The process estimate a TA value in order to select  a RACH configuration utilizing; see figure 14 numeral 1402-1404 & ¶ 0146. The RACH configuration includes a modified transmission timing of a RACH signal and/or a modified waveform configuration of the RACH signal; see ¶ 0130. The process generate and transmit a RACH signal utilizing [applying] the RACH configuration;  see figure 14 numeral 1406 & ¶ 0147.  The RACH configuration includes a modified transmission timing of a RACH signal [default TA] and/or a modified waveform configuration of the RACH signal; see ¶ 0130. However, the prior art fails to disclose the above feature(s).
Liu et al. (US 10,574,374), the prior art disclosure relates to random access for long-term evolution (LTE) over satellite; see Column 1 lines 20-21.  In specific, the method 1000 includes receiving by a terminal device (e.g., 120 of FIG. 1) from a satellite base station (e.g., 130 of FIG. 1) a frame having embedded minimum propagation delay information (1010). The delay information is a lowest delay time associated with a satellite beam (e.g., 205 of FIG. 2B). A first timing advance (TA) value is estimated based on the lowest delay time; see figure 10 numeral 1020. An uplink acquisition message (e.g., 710 of FIG. 7) is transmitted to the satellite base station, and the uplink acquisition message is advanced in time by the first TA value; see figure 10 numeral 1020. However, the prior art fails to disclose the above feature(s).
Mahaliangam et al. (US 2021/0029658), the prior art disclosure relates to systems for addressing timing advance (TA) in non-terrestrial network communication; see ¶ 0003. The WTRU may determine a timing offset based on a plurality of information, such as the location information and the system information; see ¶ 0003. The WTRU may transmit a preamble using the timing offset via the PRACH resource; see ¶ 0003. The base station may receive the preamble and send a random access response (RAR) that includes, for example, a TA command; see ¶ 0003. The WTRU may receive the RAR including the TA command and combine the timing offset with the TA command to determine an actual TA, after which the WTRU may use the actual TA for uplink transmissions; see ¶ 0003. However, the prior art fails to disclose the above feature(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472